UNITED STATES COURT OF APPEALS
                         For the Fifth Circuit



                             No. 00-10457



                         PAW SAFETY CHARITIES,

                                                 Plaintiff-Appellant,


                                VERSUS


                     PETCO ANIMAL SUPPLIES, INC.,

                                                 Defendant-Appellee.




            Appeal from the United States District Court
                 For the Northern District of Texas
                            (3:99-CV-212-P)
                           January 10, 2001
Before KENNEDY,* JONES, and DeMOSS, Circuit Judges.

PER CURIAM:**

       AFFIRMED.   See 5th Cir. R. 47.6.




  *
       Circuit Judge of the Sixth Circuit, sitting by designation.
  **
    Pursuant to 5TH CIR. R. 47.5, the Court has determined that this
opinion should not be published and is not precedent except under
the limited circumstances set forth in 5TH CIR. R. 47.5.4.